DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 5-7 are allowed. Claims 1-4 are cancelled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 5-7 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 5, recites “inter alia” “ A dynamo-electric machine for explosive environments, comprising: a housing having a threaded recess (106); and a Line bushing made from an electrically conductive material and having threaded portion and a stop shoulder (207) and opposite ends, each of the opposite ends having a connection option (206) for a line or braid, a threaded bush (100) configured as an insulator and having a shoulder (108) and an external thread with a first thread length (16) for threaded engagement with the threaded recess of the housing, said shoulder (108) and external thread defining a first ignition gap when the threaded bush is screwed into the threaded recess of the housing, and an internal thread with a second thread length (15) for threaded engagement with the threaded portion of a terminal stud, with the second thread length (15) being greater than the first thread length, said stop shoulder in conjunction with the second thread length defining a second ignition gap when the terminal stud (200) is screwed Into the threaded bush (100) (see Fig.6).”

    PNG
    media_image1.png
    438
    336
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    510
    544
    media_image2.png
    Greyscale
	
The prior art of record fail to teach the combination of limitations of claim 5, furthermore, the closest prior art Ritter, Williams and Pratt show electrical machine with housing and threaded bush and insulator, but they fail to teach the ignition gaps and the threaded lengths differences, specially the second lower section thread, the prior art of record fail to teach or suggest alone or in combination the combination of the structure of claim 5 specially “a Line bushing made from an electrically conductive material and having threaded portion and a stop shoulder and opposite ends, each of the opposite ends having a connection option for a line or braid, a threaded bush configured as an insulator and having a shoulder and an external thread with a first thread length for threaded engagement with the threaded recess of the housing, said shoulder and external thread defining a first ignition gap when the threaded bush is screwed into the threaded recess of the housing, and an internal thread with a second thread length for threaded engagement with the threaded portion of a terminal stud, with the second thread length being greater than the first thread length, said stop shoulder in conjunction with the second thread length defining a second ignition gap when the terminal stud is screwed Into the threaded bush.”
None of the prior art search, Google Patent Search, International Search Reports, SEARCH, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 5 above, the combination of the limitations of the claim are unique. 

    PNG
    media_image3.png
    249
    655
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    169
    371
    media_image4.png
    Greyscale


Claims 6-7 are allowed based on dependency from allowed claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834